       Case 3:19-cv-02881-WHA Document 16 Filed 06/14/19 Page 1 of 5



 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   ANTHONY R. HAKL, State Bar No. 197335
     Supervising Deputy Attorney General
 3   JERRY T. YEN, State Bar No. 247988
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7836
 6    Fax: (916) 324-8835
      E-mail: Jerry.Yen@doj.ca.gov
 7   Attorneys for Defendants Xavier Becerra, in his
     official capacity as California Attorney General, and
 8   Joshua Golka, in his official capacity as Executive
     Director of the California Public Employment
 9   Relations Board

10
                             IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13

14   ISAAC WOLF,                                             3:19-cv-02881-WHA

15                                          Plaintiff,       STIPULATION TO EXTEND TIME TO
                                                             ANSWER OR OTHERWISE RESPOND
16                 v.                                        TO COMPLAINT

17
     UNIVERSITY PROFESSIONAL &
18   TECHNICAL EMPLOYEES,
     COMMUNICATIONS WORKERS OF                               Judge:        Hon. William Alsup
19   AMERICA LOCAL 9119; ANNE SHAW, in                       Action Filed: May 24, 2019
     her official capacity as Secretary and Chief
20   of Staff to the Regents of the University of
     California; JOSHUA GOLKA, in his official
21   capacity as Executive Director of the
     California Public Employment Relations
22   Board; and XAVIER BECERRA, in his
     official capacity as Attorney General of
23   California,

24                                       Defendants.

25

26

27

28
                                                         1
                            Stip. to Extend Time to Answer or Otherwise Respond to Compl. (3:19-cv-02881-WHA)
       Case 3:19-cv-02881-WHA Document 16 Filed 06/14/19 Page 2 of 5



 1                                             STIPULATION

 2         Pursuant to Civil Local Rule 6-1(a), Plaintiff Isaac Wolf and Defendants Xavier Becerra, in

 3   his official capacity as Attorney General of California, and Joshua Golka, in his official capacity

 4   as Executive Director of the California Public Employment Relations Board, through their

 5   undersigned counsel, hereby stipulate as follows:

 6        1.      Plaintiff filed this action on May 24, 2019, and served the Complaint and summons

 7   on Attorney General Becerra and Mr. Golka on May 31, 2019;

 8        2.      Under Rule 12 of the Federal Rules of Civil Procedure, Attorney General Becerra

 9   and Mr. Golka currently have until June 21, 2019, to answer or otherwise respond to the

10   Complaint;

11        3.      Counsel for Attorney General Becerra and Mr. Golka requested, and counsel for

12   Plaintiff consented, to an additional thirty-five days for Attorney General Becerra and Mr. Golka

13   to answer or otherwise respond to the Complaint; and

14        4.      Attorney General Becerra and Mr. Golka shall have until July 26, 2019, to file and

15   serve an answer or otherwise respond to the Complaint.

16         IT IS SO STIPULATED.

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
                             Stip. to Extend Time to Answer or Otherwise Respond to Compl. (3:19-cv-02881-WHA)
       Case 3:19-cv-02881-WHA Document 16 Filed 06/14/19 Page 3 of 5



 1
     Dated: June 14, 2019                                 Respectfully submitted,
 2
                                                          XAVIER BECERRA
 3                                                        Attorney General of California
                                                          ANTHONY R. HAKL
 4                                                        Supervising Deputy Attorney General

 5
                                                                 /s/ Jerry T. Yen
 6                                                        JERRY T. YEN
                                                          Deputy Attorney General
 7                                                        Attorneys for Defendants Xavier Becerra, in
                                                          his official capacity as California Attorney
 8                                                        General, and Joshua Golka, in his official
                                                          capacity as Executive Director of the
 9                                                        California Public Employment Relations
                                                          Board
10

11

12   Dated: June 14, 2019                                 Respectfully submitted,

13                                                        LAW OFFICE OF MARK W. BUCHER

14
                                                                /s/ Mark W. Bucher
15                                                        MARK W. BUCHER
                                                          Attorneys for Plaintiff Isaac Wolf
16

17

18   Dated: June 14, 2019                                 Respectfully submitted,

19                                                        LIBERTY JUSTICE CENTER
                                                          BRIAN K. KELSEY (PRO HAC VICE TO BE FILED)
20

21                                                              /s/ Reilly Stephens
                                                          REILLY STEPHENS (PRO HAC VICE TO BE FILED)
22                                                        Attorneys for Plaintiff Isaac Wolf

23

24

25

26

27

28
                                                      3
                            Stip. to Extend Time to Answer or Otherwise Respond to Compl. (3:19-cv-02881-WHA)
        Case 3:19-cv-02881-WHA Document 16 Filed 06/14/19 Page 4 of 5



 1                                              FILER’S ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I, Jerry T. Yen, attest that

 3   concurrence in the filing of this document has been obtained.

 4
                                                                 /s/ Jerry T. Yen
 5                                                         JERRY T. YEN
 6

 7

 8

 9

10   SA2019102769 / 13823203.docx

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                              4
                                    Stip. to Extend Time to Answer or Otherwise Respond to Compl. (3:19-cv-02881-WHA)
               Case 3:19-cv-02881-WHA Document 16 Filed 06/14/19 Page 5 of 5



                            DECLARATION OF SERVICE BY E-MAIL

Case Name:         Wolf, Isaac v. University Professional & Technical Employees, et al.
No.:               3:19-cv-02881

I declare:

I am employed in the Office of the Attorney General, which is the office of a member of the
California State Bar, at which member's direction this service is made. I am 18 years of age or
older and not a party to this matter.

On June 14, 2019, I served the attached STIPULATION TO EXTEND TIME TO ANSWER
OR OTHERWISE RESPOND TO COMPLAINT by transmitting a true copy via electronic
mail. In addition, I placed a true copy thereof enclosed in a sealed envelope, in the internal mail
system of the Office of the Attorney General, addressed as follows:

Mark W. Bucher, Esq.
LAW OFFICE OF MARK W. BUCHER
18002 Irvine Blvd., Suite 108                         Reilly Stephens
Tustin, CA 92780-3321                                 Liberty Justice Center
E-mail Address: mark@calpolicycenter.org              190 S. LaSalle Street, Suite 1500
                                                      Chicago, IL 60603
                                                      E-mail Address:
Brian K. Kelsey                                       rstephens@libertyjusticecenter.org
Liberty Justice Center
190 S. LaSalle Street, Suite 1500
Chicago, IL 60603
E-mail Address:
bkelsey@libertyjusticecenter.org


I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on June 14, 2019, at Sacramento, California.

                 Tracie L. Campbell                       /s/ Tracie Campbell
                     Declarant                                        Signature
SA2019102769
13826341.docx
